UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 01-11328




                          DICH G. HOANG,

                                               Plaintiff-Appellant,


                              VERSUS


                      CHRIS HOSTRUP, ET AL.,


                                                        Defendants,

                   CHRIS HOSTRUP; K. W. MURPHY,

                                               Defendants-Appellees.



           Appeal from the United States District Court
                For the Northern District of Texas
                         No. 3:01-CV-217-H

                         December 17, 2002


Before DAVIS, BENAVIDES and DENNIS, Circuit Judges.

PER CURIAM:*

      After reviewing the record and considering the briefs of the

parties and argument of counsel, we agree with the district court

that the defendant police officers are entitled to qualified


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
immunity.

    AFFIRMED.




                2